Citation Nr: 0534524	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-23 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
leiomyosarcoma of the stomach, to include as due to herbicide 
exposure.  

2.  Entitlement to an effective date earlier than September 
28, 2004, for the grant of service connection for 
hypertension.  

3.  Entitlement to an effective date earlier than September 
28, 2004, for the grant of service connection for coronary 
artery disease status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

R.J. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
January 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of 
January 2004 and January 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In September 2004, the veteran and his spouse testified 
during a hearing before RO personnel; a transcript of that 
hearing is associated with the claims file.  In November 
2005, the veteran testified during a video conference hearing 
before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is also associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence accompanied by a waiver of initial RO consideration.  
The Board accepts this evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.800 (2005).  

Later in November 2005, the undersigned Acting Veterans Law 
Judge granted the veteran's motion for advancement of this 
appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).  


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The evidence is in equipoise as to whether the veteran 
"served" in Vietnam during his active military service.  

3.  The veteran has been diagnosed with leiomyosarcoma of the 
stomach, which had its onset as a result of herbicide (Agent 
Orange) exposure.  

4.  In a February 19, 1993, rating decision the RO denied the 
veteran's claims for service connection for hypertension and 
for a heart condition.  

5.  The veteran was not provided notice of the denial of his 
claims for service connection for hypertension and for a 
heart condition; hence, the February 19, 1993, decision is 
not final with regard to those claims.  

6.  The earliest indication of record that the veteran's 
hypertension and his coronary artery disease status post 
myocardial infarction were related to service, was a December 
6, 2004, medical opinion from a VA examiner.  

7.  Prior to September 28, 2004, there is a lack of competent 
medical evidence that relates the veteran's hypertension 
and/or coronary artery disease status post myocardial 
infarction to service.  


CONCLUSIONS OF LAW

1.  Leiomyosarcoma of the stomach was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

2.  The criteria for an effective date earlier than September 
28, 2004, for the grant of service connection for 
hypertension are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.104, 3.150(a), 3.151, 3.159, 3.400 (2005).  

3.  The criteria for an effective date earlier than September 
28, 2004, for the grant of service connection for coronary 
artery disease status post myocardial infarction are not met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.104, 3.150(a), 3.151, 
3.159, 3.400 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection for residuals of leiomyosarcoma of the stomach, 
the Board finds that all notification and development action 
needed to fairly adjudicate that claim on appeal has been 
accomplished.  With respect to those claims for effective 
dates earlier than September 28, 2004, for the grants of 
service connection for hypertension and for coronary artery 
disease status post myocardial infarction, the Board finds 
that all notification and development action needed to render 
a decision on the claims has also been accomplished.  

The Board initially notes that prior to the January 2005 
rating decision, in which the RO granted service connection 
for hypertension and for coronary artery disease status post 
myocardial infarction, the RO issued the veteran a notice 
letter in November 2004, which satisfied the statutory and 
regulatory requirement that VA notify a claimant of the 
evidence necessary to substantiate his claim and what 
evidence, if any, would be obtained by the claimant and which 
evidence, if any, would be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the November 2004 letter, in particular, the RO notified 
the veteran that it would obtain such things as medical 
records, employment records, or records from other Federal 
agencies.  The letter also identified what the evidence 
needed to show to substantiate the claims and requested that 
the veteran tell the RO about any additional information or 
evidence that needed to be obtained.  The RO also requested 
that the veteran submit any pertinent evidence in his 
possession that would support his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As indicated 
above, the four content of notice requirements have been met.  

The Board acknowledges that the record includes no specific 
letter from the RO informing the veteran of the evidence 
necessary to substantiate his claims for earlier effective 
dates for the grants of service connection for hypertension 
and for coronary artery disease status post myocardial 
infarction, or that advises him of what evidence he is 
responsible for obtaining and what evidence VA will obtain in 
connection with those claims.  However, the Board points out 
that, in this case, the veteran raised the issues of earlier 
effective dates for the grants of service connection for 
hypertension and for coronary artery disease status post 
myocardial infarction following the January 2005 rating 
decision.  In such situations, VA's General Counsel has held 
that further notice of the VCAA is unnecessary.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound in its 
decisions by all pertinent legal authority, to include the 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2005).  

In any event, the Board finds that the veteran has been 
notified of the reason for the denial of his claims for 
effective dates earlier than September 28, 2004, for the 
grants of service connection for hypertension and for 
coronary artery disease status post myocardial infarction; 
has been given notice of the laws and regulations governing 
the claims; and has been afforded an opportunity to present 
evidence and argument in connection with the claims.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

A.  Service Connection for Leiomyosarcoma

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2005) are met.  See 
38 C.F.R. § 3.309(e) (2005).  The term "herbicide agent" 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Soft-tissue sarcoma includes, in particular, 
leiomyosarcoma.  

In general, for service connection to be granted for one of 
the above noted diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2005).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to a herbicide agent unless there is affirmative 
evidence to the contrary.  Id.

The veteran has consistently reported, both through written 
statements and his hearing testimony, that while assigned to 
the 555th Tactical Air Command (TAC) Armament & Electronics 
(A&E) Squadron in Thailand, his duties included occasional 
assignment to an aircraft recovery team that traveled to jet 
aircraft crash sights to recover highly sensitive electronics 
equipment.  The crash sights included locations in Laos and 
Cambodia, as well as Vietnam.  The veteran reported that he 
could not remember the exact dates of his travel into Vietnam 
nor could he remember any of the names of the individuals 
that traveled with him.  In addition, the veteran reported 
that his travels included stops at NKP and Kurat air bases 
along the Thailand/Vietnam border.  He indicated that 
aircraft involved in the spraying herbicides in Southeast 
Asia flew out of NKP air base, and that the perimeter of the 
air base was defoliated using herbicides to prevent enemy 
forces from attacking the aircraft coming and going from the 
base.  

A review of the veteran's service personnel records reflects 
that he was assigned to the 8th A&E Maintenance Squadron at 
Ubon Royal Thai Air Force Base in Thailand from December 1965 
to October 1966.  His military occupational specialty (MOS) 
was noted as Automatic Flight Control Systems (AFCS) 
Repairman.  The veteran's duties included performing flight 
line and field level maintenance on the ASA-32G AFCS system; 
trouble shooting, aligning, testing, calibrating AFCS 
components in the field shop; and performing maintenance on 
the F-4C automatic flight control system.  In particular, an 
October 1967 Performance Report (AF Form 910) for the 
reporting period from October 1966 to October 1967, reflects, 
in particular, that the veteran had reduced in-shop repair 
time for components "removed from aircraft" to a minimum.  

In support of his claim that his duties did in fact take him 
to Vietnam, the veteran has submitted a number of e-mails, 
some of which were in response to postings on an unofficial 
Air Force unit website.  In particular, one e-mail message 
from a former service member recounted that a good friend of 
his had served at Ubon and that the friend and other 
specialists had in fact flown from Ubon to Vietnam to salvage 
a badly damaged F-4C aircraft.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  When, after consideration of all 
evidence and material of record there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 
2002).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

In this case, there is no service documentation that the 
veteran was ever in Laos, Cambodia, or Vietnam.  However, the 
Board has considered the veteran's testimony in light of the 
aforementioned facts (the veteran's MOS, his assigned duties 
while serving in Thailand, his consistent recounting of the 
circumstances surrounding his temporary trips into Vietnam, 
and the additional lay statements via e-mail), and finds the 
testimony credible.  As such, the evidence is in relative 
equipoise as to whether the veteran did in fact land in 
Vietnam to help recover electronics equipment from crashed or 
damaged jet aircraft as he has described.  Based on the 
veteran's credible testimony, and granting him the benefit of 
the doubt, the evidence establishes that the veteran did 
serve in Vietnam between December 1965 and October 1966.  

A review of the medical evidence of record reflects no in-
service findings or treatment for leiomyosarcoma, and the 
first documented diagnosis is noted many years following 
service.  Thus, service connection for leiomyosarcoma of the 
stomach is not warranted on a "direct basis" to service.  
However, as noted above, a veteran who was in Vietnam during 
this time period is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for various 
listed diseases, to include leiomyosarcoma, will be presumed 
(absent rebuttable evidence to the contrary) if such a 
disease manifests to a degree of 10 percent or more at any 
time after service.  38 C.F.R. § 3.309(e).  Here, the medical 
evidence does reflect a diagnosis and treatment for 
leiomyosarcoma of the stomach, and the disease has been 
manifest to a compensable degree.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7343 (2005).  Thus, a grant of service 
connection is warranted for leiomyosarcoma of the stomach 
(residuals thereof) on a presumptive basis due to herbicide 
exposure.  

B.  Earlier Effective Dates

As indicated above, in the February 19, 1993, rating decision 
at issue, the RO denied the veteran's claims for service 
connection for hypertension and for a heart condition.  With 
respect to notification to the veteran of the rating decision 
and denial of his claims, a May 1993 letter reflects only 
notice of the denial of the veteran's claim for nonservice-
connected pension benefits.  Furthermore, there is no 
indication that the veteran received a copy of the February 
19, 1993, rating decision.  As such, the Board finds that the 
veteran has not been given proper notice of the denial of his 
claims for hypertension and for a heart condition.  Hence, 
the February 19, 1993, decision as to those claims is not 
final.  See 38 U.S.C.A. § 5104 (West 2002); 38 C.F.R. 
§§ 3.104(a) (2005).

The Board acknowledges that arguments made by the veteran's 
representative indicate that the veteran seeks an earlier 
effective date for the grants of service connection for 
hypertension and for coronary artery disease status post 
myocardial infarction, on the basis of error in the RO's 
denial of his claims in February 19, 1993.  Thus, the 
representative has appeared to raise a claim for clear and 
unmistakable error (CUE) in the February 19, 1993, rating 
decision.  However, a claim of CUE may only be raised in a 
prior final rating decision.  See 38 C.F.R. § 3.105(a) 
(2005).  Here, as noted above, the February 19, 1993, rating 
decision is not final.  

Otherwise, under the applicable criteria, the effective date 
of an original award of compensation is the day after the 
veteran's discharge from service, if a claim is received 
within one year after separation from active duty; otherwise, 
it shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).  Furthermore, the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within 1 year after 
separation from active duty; otherwise date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.  

The evidence of record reflects that the veteran was 
separated from active service in January 1971, and that he 
filed his original application for disability benefits, to 
include claims for service connection for hypertension and a 
heart condition, in October 1992.  In the February 19, 1993, 
rating decision, the RO denied the veteran's claims.  The 
RO's decision reflected consideration of findings reported in 
the veteran's service medical records (SMRs), a report of a 
November 1992 VA examination, as well as treatment records 
from Mission Hill Memorial Hospital and HCA Presbyterian 
Hospital.  

In particular, the SMRs reflect that during a separation 
medical examination, the veteran was believed to be mildly 
hypertensive.  He was referred for further testing, and a 
subsequent January 1971 Internal Medicine consultation report 
notes an impression of "no hypertension."  The veteran was 
found qualified for separation from service.  The report of a 
November 1992 VA examination reflects the veteran's reported 
history of high blood pressure in service but no treatment 
for hypertension until 1978.  Furthermore, the veteran 
reported having had a syncope episode in 1983 at which time 
he was treated for a "heart attack."  However, the examiner 
noted that the veteran had been hospitalized in May 1992 for 
acute myocardial infarction.  In the report, the examiner did 
not offer an opinion as to whether the veteran's then 
diagnosed hypertension and heart condition were related to 
service.  In addition, treatment records from Mission Hill 
Memorial Hospital and HCA Presbyterian Hospital reflect the 
veteran's treatment for coronary artery disease in May 1992.  

During a September 28, 2004, hearing before RO personnel, the 
veteran and his representative raised arguments concerning 
the veteran's hypertension and heart condition.  

A report of a December 2004 VA examination reflects the 
examiner's report that the veteran did not start taking 
medication for hypertension until 1974 and had been on 
medications off and on since.  The veteran reported that he 
was not on any blood pressure medications and had not been on 
any medicines since December of 2003.  Following clinical 
evaluation and a review of the veteran's records, the 
examiner opined that it was as likely as not that the 
veteran's hypertension and heart disease were both related to 
service.  

In January 2005, the RO received outpatient treatment 
records, dated from November 2003 to January 2005, from the 
VA Medical Center in Oklahoma City, Oklahoma.  These records 
reflected continued treatment for a number of disabilities, 
to include hypertension and coronary artery disease.  

In this case, the veteran has contended that an effective 
date earlier than September 28, 2004, for the grants of 
service connection for hypertension and for coronary artery 
disease status post myocardial infarction is warranted.  As 
noted above, the veteran's original compensation claim for 
service connection for hypertension and for a heart condition 
was not received until October 21, 1992.  Thus, the claim was 
not received within one year after separation from the 
veteran's active service.  Thus, an effective date to January 
16, 1971, the day after the veteran's discharge from service, 
is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).  

Otherwise, the governing law and regulations dictate that the 
effective date of the veteran's awards for compensation for 
hypertension and for coronary artery disease status post 
myocardial infarction shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
Here, following the veteran's original claim in October 1992, 
evidence relating the veteran's hypertension and coronary 
artery disease status post myocardial infarction to service 
was not received until December 6, 2004, based on the opinion 
of the VA examiner.  Moreover, the veteran has not alleged 
that, prior to September 28, 2004, there is any medical 
evidence or opinion that would substantiate his claims and 
warrant a grant for service connection for hypertension and 
for coronary artery disease status post myocardial 
infarction.  

Applying the applicable legal authority to the case at hand, 
the Board finds no legal basis for assignment of an effective 
date earlier than September 28, 2004, for the grants of 
service connection for hypertension and for coronary artery 
disease status post myocardial infarction.  The pertinent 
legal authority governing assignment of effective dates is 
clear and specific, and the Board is bound by such legal 
authority.  Here, the SMRs document that while the veteran 
did evidence high blood pressure readings during a separation 
medical examination, a medical doctor at that time diagnosed 
the veteran as not having hypertension.  Likewise, during the 
November 1992 VA examination, while the veteran was diagnosed 
with hypertension and coronary artery disease, the examiner 
at that time did not relate either disability to service.  It 
is not until December 2004, on VA examination, that a medical 
doctor relates the veteran's hypertension and heart disease 
to service.  As such, given that the date  entitlement arose, 
December 6, 2004, is later than the date of the veteran's 
original claim, October 21, 1992, an effective date prior to 
September 28, 2004, is not warranted.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  

Under these circumstances, the claims for effective dates 
earlier than September 28, 2004, for the grants of service 
connection of hypertension and for coronary artery disease 
status post myocardial infarction, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the evidence pertinent to the claims is not, at least, in 
relative equipoise that doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for leiomyosarcoma of the stomach is 
granted.  

An effective date prior to September 28, 2004, for the grant 
of service connection for hypertension, is denied.  

An effective date prior to September 28, 2004, for the grant 
of service connection for coronary artery disease status post 
myocardial infarction, is denied.  



____________________________________________
W. R. STEYN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


